861 F.2d 265Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ghulam Mohammed NASIM, Plaintiff-Appellant,v.Richard J. DIPASQUALE, James E. Kardash, Paul K. Bressler,Sr., Allen Edgar Harris, Charles Leroy Heim, John F. Hanson,Norman B. Goodman, Fire Adjuster, Cletus Victor Reash,Manager, The Home Insurance Company, all individually and intheir official capacities, Defendants-Appellees.
No. 88-3534.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1988.Decided Sept. 26, 1988.

Ghulam Mohammed Nasim, appellant pro se.
Richard J. Dipasquale, appellee pro se.
Richard Bruce Rosenblatt, Office of Attorney General of Maryland, James L. Mullaney, Alva P. Weaver, III, Weaver, Bendos & Clinnin, for remaining appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order denying relief under Fed.R.Civ.P. 60(b) is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Nasim v. Dipasquale, C/A No. 80-537-K (D.Md. Mar. 15, 1988).


2
AFFIRMED.